internal_revenue_service number info release date index number --------------------------- ---------------------------------- ------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b01 genin-126301-12 date date re --------------------------- dear ---------------- this letter responds to your letter dated date submitted on behalf of the above named taxpayer with regard to retroactive revocation of an s election according to the facts submitted the company captioned above currently has a valid s election we believe that you would like to revoke the election retroactive to its effective date although we are unable to respond to your request as submitted this letter provides information relating to your request sec_1362 of the internal_revenue_code provides that an election to be an s_corporation under sec_1362 may be terminated by revocation this election may be revoked only if the shareholders holding more than one-half of the shares of stock of the corporation on the day on which the revocation is made consent to the revocation under sec_1362 if the revocation specifies a date for revocation which is under sec_1362 a revocation made during the taxable_year and on or before the 15th day of the 3rd month thereof shall be effective on the 1st date of such taxable_year and a revocation made during the taxable_year but after such 15th day shall be effective on the 1st day of the following taxable_year on or after the day on which the revocation is made the revocation shall be effective on and after the date so specified more specifically under sec_1_1362-2 of the income_tax regulations if a corporation specifies a date for revocation and the date is expressed in terms of a stated day month and year that is on or after the date the revocation is filed the revocation is effective on and after the date so specified genin-126301-12 therefore if a revocation of the company's s election is filed by the end of this year the revocation can be effective either on the first day of the next year or on the specified date that must be on or after the date the revocation is filed date there is currently no provision which allows such action relief through the private_letter_ruling process is not available for an earlier date if you have any further questions please contact us at -------------------- not a toll-free number with respect to the request to retroactively revoke the s election to its effective please keep this letter with your tax records we hope this information is helpful sincerely laura c fields laura c fields senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
